OPINION OF THE COURT
TED P. COLEMAN, Circuit Judge.
The appellant appeals the judgment of the trial court, alleging that *40the trial court erred in permitting the appellees to appear and present evidence at the trial when they did not appear at the pretrial hearing. Such procedure is clearly within the discretion of the trial court and will not be disturbed.
Appellant also disputes the trial court’s findings on the merits that the appellant was not entitled to recover storage costs against the lienor. That finding is absolutely correct. A warehouseman is entitled to recover storage costs from any party who has agreed to pay storage costs. Otherwise he is limited to recovering such costs by asserting a lien against the stored property in accordance with the mechanics lien laws.
The order of the trial court dismissing the action is affirmed.
Motions for rehearing will not be entertained. The Clerk is directed to issue its Mandate forthwith.
DONE AND ORDERED in Chambers at Orlando, Orange County, Florida, this 29th day of January, 1990.